LEVY J.,
with whom CLIFFORD, J., joins, concurring.
[¶ 17] As the majority opinion establishes, the plain and unambiguous language of 39-A M.R.S. § 201(5) (2007) does not relieve an employer of liability for that portion of an employee’s disability that continues to be caused by a prior work-related injury. I write separately to address why, unlike my dissenting colleagues, I do not believe that this case should be decided on the basis of the independent intervening cause doctrine or our general understanding of the overall purpose of the workers’ compensation system.
A. The Adoption of the Intervening Independent Cause Doctrine in Workers’ Compensation Law
[¶ 18] The independent intervening cause doctrine does not appear in any provision of the current Workers’ Compensation Act or its predecessors. The doctrine was first judicially invoked in this context in Richardson v. Robbins Lumber, Inc., 379 A.2d 380, 383 (Me.1977), in which we concluded that despite the occurrence of a subsequent nonwork-related illness or injury, the employee’s continuing incapacity is nonetheless compensable if it results from a combination of the original work-related injury and the independent, inter*969vening cause. We also stated that “the proper approach to the causation question requires that the commissioner first determine whether a work-related injury occurred. If that inquiry is answered in the affirmative, the critical question then becomes whether the work-related injury remained a substantial factor in causing the ultimate disability.” Id. (emphasis added, citations omitted).
[¶ 19] The meaning of the term “substantial factor” was expanded upon in Smith v. Dexter Oil Co., 408 A.2d 1014 (Me.1979). “[W]e not only defined the term ‘substantial’ as real or actual rather than important or predominant, we also expressed our disapproval of the use of that term because it has ‘imported unnecessary confusion into the analysis of causation issues in compensation cases.’ ” Brackett v. A.C. Lawrence Leather Co., 559 A.2d 776, 777 (Me.1989) (quoting Smith, 408 A.2d at 1015-16 & n. 2).
[¶20] In Brackett, the Court applied the holding in Richardson to circumstances in which the employee had suffered a work-related back injury for which he received total disability, had returned to work after the injury, and, six and one-half years later, injured his back again in nonwork-related incidents, after which he underwent back surgery. Id. at 778. The surgery left him totally incapacitated. Id. The employee’s petition for total incapacity benefits was granted by the hearing commissioner, and affirmed by the Appellate Division. Id. at 777. On appeal, the Court rejected the employer’s contention that it should not be responsible for the employee’s entire incapacity because the “work-related back injury remained a cause in Brackett’s total incapacity, ... the total incapacity is thus fully compensa-ble under Richardson.” Id. at 778.
[¶ 21] Justice Glassman’s dissent in Brackett is instructive as to the import of the majority’s holding. She expressed concern that the Court’s decision required employers to cover the cost of predominantly nonwork-related incapacity, noting that:
the [C]ourt today holds for the first time that when a work-related injury is a cause of an employee’s incapacity to work which only occurs after the employee has suffered a later non-work-related injury or injuries, the employer is liable for the entire incapacity ... even though a work-related injury caused one percent or less of the incapacity and a subsequent non-work-related injury caused ninety-nine percent or more of the incapacity.
Id. Justice Glassman observed that the Act is not intended to require employers to serve as general disability insurers for non-work-related injuries, and it was her judgment “that an apportionment of the incapacity caused by the non-work-related injury and the work-related injury is fair both to the employee and employer and is consistent with the compensation scheme set forth by the Legislature.” Id. at 778-79.
B. The Enactment of Section 201(5)’s Predecessor
[¶ 22] Brackett gave rise to the possibility of a potential windfall for injured employees who might receive compensation for nonwork-related injuries so long as they established that a prior work-related injury remained “a cause” of their incapacity. Not surprisingly, within two years of the Brackett decision, the Legislature enacted section 201(5)’s predecessor — 39 M.R.S.A. § 51(4). See P.L. 1991, ch. 615, § D-3. It provided, in the precise words that section 201(5) employs today:
4. Subsequent nonwork injuries. If an employee suffers a nonwork-relat-ed injury or disease that is not causally *970connected to a previous compensable injury, the subsequent nonwork-related injury or disease is not compensable under this Act.

Id.

[¶ 23] By enacting this provision, the Legislature overruled Brackett. Former section 51(4) and current section 201(5) eliminate the possibility, resulting from Brackett, that an employee receiving benefits who suffers a subsequent nonwork-related injury or disease that is not causally connected to the earlier work-related injury, may receive compensation for the subsequent injury. It is evident, however, that this provision provides neither explicit nor implicit support for the position advanced by the dissenting justices in this case: That a subsequent nonwork-related injury that is totally incapacitating completely eliminates the employee’s entitlement to benefits for a prior work-related injury that continues to play a substantial role in the employee’s incapacity even after the nonwork-related injury.
C. The Independent Intervening Cause Doctrine Following the Enactment of Sections 51(4) and 201(5)
[¶24] None of our opinions applying the former section 51(4) and the current section 201(5) have adopted the view advanced by the dissent that the independent intervening cause doctrine is so all-encompassing that if an employee receiving benefits suffers a subsequent nonwork-related injury that is totally incapacitating, the doctrine operates to terminate the employee’s entitlement to benefits for the earlier compensable, work-related injury. As the majority opinion explains, Bernier v. Data Gen. Corp., 2002 ME 2, ¶ 12, 787 A.2d 144, 148; Pratt v. Fraser Paper, Ltd., 2001 ME 102, ¶ 12, 774 A.2d 351, 355; and Mushero v. Lincoln Pulp & Paper Co., 683 A.2d 504, 506 (Me.1996) all construe section 201(5) to provide that if there is no causal connection between an earlier work-related injury and a subsequent non-work-related injury, a hearing officer must “separate out the effects of the subsequent nonwork-injury in calculating the amount of benefits.” Pratt, 2001 ME 102, ¶ 12, 774 A.2d at 355. Applying the statute, if after the incapacity from the two injuries is separated out and the prior work-related injury is revealed to cause no work incapacity, then the employer would have no continued liability for that injury. It therefore becomes apparent that the enactment of sections 51(4) and 201(5) subsumed the independent intervening cause doctrine.
[¶ 25] Even in cases predating sections 51(4) and 201(5), we never held that an independent intervening cause always cuts off liability for an injured employee’s ongoing work incapacity. In Mathieu v. Bath Iron Works, 667 A.2d 862, 864 (Me.1995), for example, we unequivocally stated: “Our decisions make clear that the presence of an intervening independent cause of incapacity will not remove the employer’s liability for workers’ compensation as long as the prior injury remains a ‘cause’ of the employee’s ongoing condition.”
[¶26] The employee in Mathieu suffered a work-related back injury, was awarded partial incapacity benefits, and returned to work at reduced pay. Id. He next suffered a nonwork-related ankle injury in an automobile accident and, claiming that the car accident injury aggravated or combined with the prior work-related injury, sought total incapacity benefits for the period he missed work while recuperating from the car accident. Id. We affirmed the Commission’s decision denying total incapacity benefits, finding that “there is competent evidence in the record to support the conclusion that Mathieu’s work-related and nonwork-related injuries *971were causally unrelated and that his lost time from work was solely a result of his ankle injury and subsequent ankle surgery.” Id. Accordingly, “Mathieu had not met his burden to show that his prior back injury was a cause of his short-term total incapacity.” Id. Importantly, neither the Commission nor this Court concluded in Mathieu, as the dissent would have us conclude in this case, that the employee lost his entitlement to partial incapacity benefits attributable to his work-related injury during the period that he was totally disabled by his nonwork-related injury.
[¶ 27] The former Appellate Division cases cited by the Board and in the dissenting opinion are easily distinguished and, similar to Mathieu, involve a finding that the employee’s prior work-related injury did not remain a substantial cause of the employee’s total incapacity following a subsequent, nonwork-related injury. Miller v. Penley Corp., Me. W.C.C.App. Div. 93-07 (Me.1993), is instructive. There, the Commission had found that the effects of the employee’s July 22, 1988, work-related injury, for which he was awarded partial incapacity benefits, had essentially ended as of May 30, 1989. Id. at 33. The employee suffered a nonwork-related heart attack on May 31, 1989. Id. at 32. The Appellate Division affirmed the Commission’s denial of total incapacity benefits, framing the issue on appeal as follows: “The only issue presented in this appeal is whether the Commission erred in finding the employee’s incapacity as of May 31, 1989 to be unrelated to his work-related injury and exclusively caused by his heart attack on that date.” Id. The Appellate Division concluded that there was no error because the “Commission’s finding that the employee’s work-related injury did not remain a substantial factor in causing his incapacity is supported by competent evidence.” Id. at 34.2
[¶ 28] The Appellate Division’s decision in Miller is thus based on the factual finding that the employee no longer suffered any effects from the work-related injury. Had the commissioner found instead that the work-related injury remained a cause of the employee’s incapacity, we can infer that the employee would have been entitled to continue receiving partial incapacity benefits.3
*972[II29] Miller thus invoked the “substantial cause” element of the independent intervening cause doctrine we first articulated in Richardson v. Robbins Lumber, Inc., and reiterated most recently in Math-ieu when we stated that “the presence of an intervening independent cause of incapacity will not remove the employer’s liability for workers’ compensation as long as the prior injury remains a ‘cause’ of the employee’s ongoing condition.” 667 A.2d at 864.
[¶ 30] Thus, even if the independent intervening cause doctrine survived the enactment of sections 51(4) and 201(5), it would not compel the outcome advanced by the dissent in this case because it is apparent from the hearing officer’s decision that Roy’s work-related injury remains a substantial cause of his ongoing incapacity.
D. Legislative Purpose
[¶ 31] Ultimately, the dissent’s construction of the Act to include an expansive view of the independent intervening cause doctrine rests on the overriding purpose of the workers’ compensation system to provide wage replacement for injured employees. I do not dispute that this is a correct statement of one of the general purposes of the Act. However, there is no ambiguity in section 201(5) or other void in the statutory scheme that might somehow justify resort to general workers’ compensation principles to discern legislative intent. There is a statute on point that governs the factual scenario presented, which plainly directs that employees are not to be compensated for incapacity that results from a subsequent nonwork-related condition not causally connected to the work injury. We have uniformly construed section 201(5) to require that incapacity from subsequent nonwork-related conditions be subtracted out, and that the employee be compensated for any remaining incapacity.
[¶ 32] There is no correlative provision that expressly, or even implicitly, provides that employees like Roy who suffer a totally incapacitating work-related injury, but subsequently suffer a totally incapacitating nonwork-related injury or illness, lose all entitlement to benefits. As long as Roy’s work-related injury causes him to be totally incapacitated, he should remain entitled to total incapacity benefits. Absent a legislative enactment, we should not invoke the Act’s general purpose so as to conclude that the better policy is that employees in Roy’s situation should lose all entitlement to benefits.

. The decision notes that the Commission “concluded that the employee’s heart condition was an independent intervening cause of the employee’s incapacity” and that the employee, citing our decision in Brackett v. A.C. Lawrence Leather Co., 559 A.2d 776, 777 (Me.1989), argued "that so long as any limitations remain as a result of the work-related injury, the employee’s entire incapacity is compensa-ble.” Miller v. Penley Corp., Me. W.C.C.App. Div. 93-07 at 34 (Me.1993).


. In none of the Appellate Division cases cited by the dissent is the employee expressly divested of incapacity benefits after suffering a subsequent nonwork injury, if the employee continues to suffer work-related incapacity. The decisions, expressly or by implication, suggest that the employee is not entitled to benefits for total incapacity that is caused by a combination of work and subsequent non-work-related incapacity when the employee’s work-related incapacity is only partial or has ended. Consistent with 39-A M.R.S. § 201(5) (2007), the employee would continue to receive partial benefits if the prior work-related incapacity had continued. See Wortman v. Town of Fort Fairfield, Me. W.C.C.App. Div. 92-193 (Me. 1992) (holding total incapacity was caused by subsequent nonwork-related heart condition alone); Lapoint v. Georgia-Pacific Corp., Me. W.C.C.App. Div. 92-154 (Me.1992) (holding employee’s shoulder injury was independent intervening cause of total incapacity, but employee continued to receive partial benefits during nonwork-related total incapacity); Soucy v. M.S.A.D. # 54, Me. W.C.C.App. Div. 92-110 (Me.1992) (holding employee’s heart disease was independent intervening cause and alone caused current incapacity); Helie v. Richard E. Fisher, Me. W.C.C.App. Div. 92-101 (Me.1992) (upholding findings that consequences of suicide attempt are the cause of employee’s work inca*972pacity and the work injury is no longer a cause); St. Louis v. Collins Corner Rest., Me. W.C.C.App. Div. 89-180 (Me. 1989) (holding employee’s subsequent injury to same knee from car accident was independent intervening cause; incapacity from prior work injury had ended).